Citation Nr: 1611451	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-10 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for Posttraumatic Stress Disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that an initial rating in excess of 50 percent is warranted for his service-connected PTSD.  In a November 2009 application for unemployability, the Veteran claimed that he is unemployable due to his service connected PTSD, diabetes and residuals.  The Veteran has consistently contended unemployability, both in formal applications and informal assertions, since then.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran submitted a February 2013 Disability Benefits Questionnaire, filled out by his Vet Center counselor.  There is no waiver of AOJ adjudication of record; thus, this evidence should be considered in the AOJ's re-adjudication.

There are differing opinions concerning whether the Veteran is unemployable due to service-connected disabilities; a December 2009 VA treatment note indicates that the Veteran is not unemployable due to his diabetes mellitus; a January 2010 VA diabetes mellitus examination report indicates that the Veteran is probably unemployable due to his mental condition; a July 2010 letter from the Veteran's Vet Center counselor indicates that he is unemployable due to his PTSD; a September 2010 VA psychiatric examination (the most recent examination of record) indicates that the Veteran is not unemployable due to his PTSD; a March 2011 letter from a VA provider indicates that the Veteran is unemployable due to his PTSD; an October 2012 letter from the Veteran's Vet Center provider indicates that he is unemployable; a February 2013 Disability Benefits Questionnaire from the Vet Center provider indicates that he is not totally socially and occupationally disabled, the same provider that authored the July 2010 and October 2012 letters.  Therefore, as there are a variety of opinions of record, some without review of the claims file and all seemingly without review of the other opinions of record, the Veteran should be provided a VA examination to determine the current severity of his PTSD, including the impact of the disorder on his employment.

Ongoing medical records, to include Vet Center records, should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's most recent VA treatment records and Vet Center records not already associated with the claims file.  

2.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.

The examiner must also comment on the impact of his psychiatric disability on his ability to obtain and retain employment.  Then, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, and in particular, his PTSD, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

3.  Thereafter, the RO should readjudicate the Veteran's claim for a higher rating for his PTSD, to include consideration of his TDIU claim.  If such action does not grant the benefits claimed, the RO should provide the Veteran a supplemental statement of the case and an appropriate period of time should be allowed for response. Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

